Citation Nr: 0941591	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  08-23 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, and D.R.


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to 
September 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  Jurisdiction is currently with the RO 
in Albuquerque, New Mexico.  

The Veteran testified at a hearing before a Decision Review 
Officer (DRO) at the RO in Albuquerque, New Mexico in October 
2008.  A transcript of this hearing is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDING OF FACT

The Veteran's current low back disability was not caused by 
or related to his military service from December 1950 to 
September 1952.  

CONCLUSION OF LAW

The criteria for entitlement to service connection for a low 
back disability have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009).

As an initial matter, the Board notes that the Veteran's 
service treatment records, with the exception of his 
separation examination, are missing.  

Therefore, in reviewing the Veteran's claims, the Board has 
considered the U.S. Court of Appeals for Veterans Claims 
(Court) statement in Washington v. Nicholson, 19 Vet. App. 
362, 371 (2005) that: 

[I]n cases where, as here, the 
appellant's SMR's have been lost or 
destroyed, the Board's obligation to 
provide well reasoned findings and 
conclusions to evaluate and discuss all 
of the evidence that may be favorable to 
the appellant, and to provide an adequate 
statement of the reasons or bases for its 
rejection of such evidence is heightened.  

The Board has undertaken its analysis with this heightened 
duty in mind.  
The Veteran is seeking service connection for a low back 
disability.  The Veteran has asserted that he injured his low 
back in Korea when he and another soldier slipped while carry 
a gun down a hill.  

While the Veteran cannot remember if he was ever treated in 
service for this injury, he has testified that since that 
injury he has continuously suffered from low back problems.  
He reported that he began receiving medical care for his back 
condition almost immediately after separation from service, 
but has been unable to obtain medical records from this 
period.  The Veteran's spouse and daughter also testified at 
the DRO hearing that for as long as they have known the 
Veteran, he has suffered from back problems.  

While the type of injury the Veteran has described is 
consistent with his military occupational specialty (MOS) as 
an infantryman and his receipt of the Combat Infantry Badge, 
the Veteran's September 1952 separation examination notes 
that the Veteran's back and spine are within normal limits, 
suggesting that any low back injury the Veteran sustained in 
service was of an acute rather than chronic nature and 
providing evidence against his current claim.  

Additionally, there is no medical evidence of a low back 
disability prior to 1982, thirty years after separation from 
service.  The United States Court of Appeals for the Federal 
Circuit has determined that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
In light of the significant period of time between the 
Veteran's military service and the first post-service 
reference to a low back disability, the Board must find that 
such facts provide evidence against this claim.

Furthermore, a July 1986 discharge summary from Taos Physical 
Therapy notes that the Veteran has experienced back pain for 
the last two or three years (1983), suggesting that the onset 
of the Veteran's current low back disability was in the early 
1980s, approximately thirty years after separation from 
service, providing factual evidence against this claim.  

Additionally, a November 2007 VA examination for PTSD notes 
that the Veteran reported hurting his back in 1983 while 
working in the mines as a foreman, which lead to his 
disability retirement, although the Veteran has adamantly 
denied being injured on the job or receiving disability 
retirement benefits from his employer.  

In April 2009, the Veteran was afforded a VA examination.  
The examiner concluded that the Veteran currently suffers 
from degenerative disease of the lumbar spine, but stated 
that in the absence of any medical evidence showing an injury 
in service or for thirty years after service, he was unable 
to determine if the Veteran's current low back disability is 
related to his military service without resorting to 
speculation.  

The Board acknowledges that the Veteran is competent to 
report injuring his low back in service and to testify that 
he has experienced pain and other physical symptoms in his 
low back continuously since that time.  The Veteran's spouse 
and daughter are also competent to describe their 
observations of the Veteran's health.  However, the Board 
finds that the probative value of this evidence is outweighed 
by other evidence of record.  No back condition is documented 
at separation from service or for thirty years after service 
and medical records from the mid 1980s suggest that the 
Veteran's low back disability had onset only two or three 
years earlier.  These records were prepared 
contemporaneously, while the assertions of the Veteran's and 
his family have been made many years after the fact and in 
support of the Veteran's claim.  

Based on all the above, the preponderance of the evidence 
supports a finding that the Veteran's current low back 
disability is not related to the Veteran's active military 
service.  Accordingly, entitlement to service connection for 
a low back disability must be denied.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2009).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Here, the duty to notify was satisfied by a letter sent to 
the Veteran in October 2007.  This letter informed the 
Veteran of what evidence was required to substantiate his 
claim and of VA and the Veteran's respective duties for 
obtaining evidence.  The Veteran was also informed of how VA 
assigns disability ratings and effective dates.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that all evidence necessary 
for a fair adjudication of the claim is of record.  

The RO has obtained all available service treatment records, 
as well as VA and private treatment records.  The Veteran was 
also afforded a VA examination of his low back in April 2009.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


